DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1, next to the last line, "would" should be changed to --wound--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 7, line 2, "a fourth covering layer" renders the claim indefinite since a third covering layer has not been cited in claim 1, suggested to change claim 7 to depend on claim 2.
 	Claim 13, lines 2-3, "the first resin covering layer" lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (6504379) in view of Saito (6225556).
 	Jackson discloses a differential signal transmission cable comprising an insulating electric wire having a pair of conductive wires (50, 52) and an insulating layer (54) covering the pair of conductive wires; a shield tape (56) wound around an outer periphery of the insulating electric wire; a first tape (58) wound around an outer periphery of the shield tape and having a first covering layer; and a second tape (62) wound around an outer periphery of the first tape and having a second covering layer, wherein the first covering layer is made of a resin (Mylar, col. 4, line 53), wherein the second covering layer is made of a high softening point material (metal) having a softening point that is higher than a softening point of the first covering layer, wherein the first tape is spirally wound around the outer periphery of the shield tape, and wherein the second covering layer is provided on the outermost side of the second tape (re claim 1).
 	Jackson does not disclose an adhesive layer provided between the first covering layer and the second covering layer and being made of a thermoplastic resin material; the shield tape being longitudinally lapped and wound around the outer periphery of the insulating electric wire; and the second being spirally wound around the outer periphery of the first tape (re claim 1).
 	Saito discloses an electrical cable comprising a tape (Fig. 1E) including an adhesive (2) which is made of resin material (col. 4, line 17).  Saito also discloses the tape being spirally wrapped.  It would have been obvious to one skilled in the art to substitute the second tape of Jackson with the tape taught by Saito to further secure the second tape (having the adhesive) onto the first tape.  It would also have been obvious to one skilled in the art to use a thermoplastic resin material for the modified adhesive of Jackson since thermoplastic resin material is known for being used as adhesive materials.
 	Although not disclosed in Jackson, it would have been obvious to one skilled in the art to modify the shield tape of Jackson such that the shield tape is longitudinally lapped and wound around the outer periphery of the insulating electric wire since forming a tape around an insulator by longitudinally wrapping the tape around the insulator with an overlap is well-known in the art.
 	It is noted that in the modified cable of Jackson, the adhesive layer is provided between the first tape and the second covering layer, the softening point of the high softening point material (metal) is higher than the softening point of the adhesive layer (thermoplastic resin material), and the second covering layer (1 of Saito) is provided on the outermost side of the second tape.
 	Re claim 2, Jackson and Saito also disclose the second tape having a third covering layer (3 of Saito) provided between the adhesive layer and the second covering layer (1), wherein the third covering layer is made of a resin, and wherein the softening point of the high softening point material (metal) is higher than the softening point of the third covering layer.
 	Re claim 7, Jackson discloses the shield tape (56) having a fourth covering layer (Mylar, col. 4, line 53) and a shield layer (aluminum coating) covering an outer periphery of the fourth covering layer, wherein the fourth covering layer is made of a resin, and wherein the shield layer is made of a first metallic material.
 	Re claim 8, Jackson discloses the first covering layer is made of polyester (Mylar).
 	Re claim 9, Jackson and Saito disclose the second covering layer being made of a first metallic material (metal) having a melting point that is higher than the softening point of the first covering layer (resin).
 	Re claims 11 and 12, Jackson and Saito disclose the invention substantially as claimed including the cross-sectional shape of the insulating layer being oval and the cross-sectional shape of each of the wires being circular.  Jackson, as modified, does not disclose the dimensions of the insulating layer and the wires. However, it would have been obvious to one skilled in the art to choose suitable size for the insulating layer and the wires of Jackson respectively to meet the specific use of the resulting cable since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 13, Jackson and Saito disclose the thickness of the second covering layer (Saito, col. 6, line 24, sheet 1 having a thickness of 1 µm = 0.04 mil) being thinner than that of the first covering layer (Jackson, col. 4, lines 52-54, Mylar having a thickness of 0.92 mil).
 	Re claim 15, Jackson is modified to comprise the second tape taught by Sato, having the second covering layer (1) and the third covering layer (3).  Saito discloses the thickness of the second covering layer (sheet 1) can be less than 1 µm (col. 4, lines 49-50), but does not disclose the thickness of the third covering layer (3).  However, it would have been obvious to one skilled in the art to provide the second covering layer in the modified cable of Jackson such that the thickness of the second covering layer is thinner than the thickness of the third covering layer to improve the cable flexibility.

Claims 1, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (5434354) in view of Mori (4268714).
 	Regarding claims 1 and 9-10:
 	Baker et al. discloses a differential signal transmission cable comprising an insulating electric wire having a pair of conductive wires (twisted pair) and an insulating layer (103) covering the pair of conductive wires; a shield tape (113) wound around an outer periphery of the insulating electric wire; a first tape (107) wound around an outer periphery of the shield tape and having a first covering layer (119); and a second tape (123) covering an outer periphery of the first tape and having a second covering layer (123), wherein the first covering layer is made of a resin, wherein the first tape is spirally wound around the outer periphery of the shield tape, and wherein the second covering layer (123) is provided on the outermost side of the second tape (re claim 1).  
 	Baker et al. does not disclose an adhesive layer provided between the first covering layer and the second covering layer and being made of a thermoplastic resin material; the second covering layer is made of a high softening point material having a softening point that is higher than the softening point of the first covering layer and higher than the softening point of the adhesive layer; the shield tape being longitudinally lapped around the outer periphery of the insulating electric wire; and the second tape being spirally wound around the outer periphery of the first tape.
 	Mori discloses a cable comprising a tape (Fig. 5A, adhesive/polyester/Al) including an adhesive (43) which is made of a thermoplastic resin material (col. 4, last two lines, ethylene-polymer or copolymer).  It would have been obvious to one skilled in the art to provide the first tape (107) of Baker et al. with an adhesive taught by Mori to provide a bond between the first and second tapes.  
 	Baker et al. discloses the second covering layer (123) being made of a conductive material and being used as additional shielding (col. 3, lines 20-24), but does not disclose the second covering layer being made of aluminum or copper (re claims 9-10).  Baker et al., however, discloses the shield tape (113) being aluminum or copper (col. 2, line 40).  It would have been obvious to one skilled in the art to use aluminum or copper for the second covering layer of Baker et al. as already taught by Baker et al. for the shield tape (113) to increase the shielding effect in the cable.
 	Although not disclosed in Baker et al., it would have been obvious to one skilled in the art to modify the shield tape of Baker et al. such that the shield tape is longitudinally lapped and wound around the outer periphery of the insulating electric wire since forming a tape around an insulator by longitudinally wrapping the tape around the insulator with an overlap is well-known in the art.
 	It would have been obvious to one skilled in the art to modify the second tape of Baker et al. by spirally winding the second tape around the outer periphery of the first tape to improve the cable flexibility since forming a tape by spirally winding is known in the art.
 	It is noted that in the modified cable of Baker et al., the adhesive layer is provided between the first covering layer and the second covering layer; the second covering layer (123) is made of a high softening point material (metal) having a softening point that is higher than the softening point of the first covering layer (119, resin) and higher than the softening point of the adhesive layer (thermoplastic resin material).
 	Regarding claims 1 and 14:
 	Baker et al. discloses a differential signal transmission cable comprising an insulating electric wire having a pair of conductive wires (twisted pair) and an insulating layer (103) covering the pair of conductive wires; a shield tape (113) wound around an outer periphery of the insulating electric wire; a first tape (107) wound around an outer periphery of the shield tape and having a first covering layer (119); and a second tape (121) covering an outer periphery of the first tape and having a second covering layer (121), wherein the first covering layer is made of a resin, wherein the first tape is spirally wound around the outer periphery of the shield tape, and wherein the second covering layer (121) is provided on the outermost side of the second tape (re claim 1).  
 	Baker et al. does not disclose an adhesive layer provided between the first covering layer and the second covering layer and being made of a thermoplastic resin material; the shield tape being longitudinally lapped around the outer periphery of the insulating electric wire; and the second tape being spirally wound around the outer periphery of the first tape.
 	Mori discloses a cable comprising a tape (Fig. 5A, adhesive/polyester/Al) including an adhesive (43) which is made of a thermoplastic resin material (col. 4, last two lines, ethylene-polymer or copolymer).  It would have been obvious to one skilled in the art to provide the first tape (107) of Baker et al. with an adhesive taught by Mori to provide a bonding means thereof.
 	Although not disclosed in Baker et al., it would have been obvious to one skilled in the art to modify the shield tape of Baker et al. such that the shield tape is longitudinally lapped and wound around the outer periphery of the insulating electric wire since forming a tape around an insulator by longitudinally wrapping the tape around the insulator with an overlap is well-known in the art.
 	It would have been obvious to one skilled in the art to modify the second tape of Baker et al. by spirally winding the second tape around the outer periphery of the first tape to improve the cable flexibility since forming a tape by spirally winding is known in the art.
 	Re claim 14, Baker et al. discloses the second covering layer (121) being made of fluorocarbons, but not specifically PTFE.  However, it would have been obvious to one skilled in the art to use PTFE for the second covering layer of Baker et al. since PTFE is well-known in the art for its high temperature resistant characteristic.
 	It is noted that in the modified cable of Baker et al., the adhesive layer is provided between the first covering layer and the second covering layer; the second covering layer (121) is made of a high softening point material (PTFE) having a softening point that is higher than the softening point of the first covering layer (119, polypropylene, see Baker, col. 2, line 44) and higher than the softening point of the adhesive layer (ethylene-polymer or copolymer, see Mori).  It is known that PTFE has higher softening (or melting) point than those of polypropylene and ethylene-copolymer respectively (see Perera, US 2017/0370026, Table 2).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847